Case 2:20-cv-02430-MCA-MAH Document 24 Filed 03/26/21 Page 1 of 1 PageID: 226




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 GERMA CYMONISSE,
                                                              Civil Action No. 20-2430(MCA)
                          Plaintiff,
                                                                           ORDER
 v.
 FAIR CAPITAL, LLC,
                          Defendants.


          THIS MATTER comes before the Court by way of defendant’s motion for sanctions, ECF

No. 14;

          and it appearing that Judge Hammer issued a Report and Recommendation dated February

24, 2021, in which Judge Hammer recommended that this Court deny defendant’s motion for

sanctions, ECF No. 23; and

          it appearing that neither Defendant nor Plaintiff have filed any objections to the Report and

Recommendation; and

          it appearing that for the reasons set forth in Judge Hammer’s Report and Recommendation;

          IT IS on this 26th day of March, 2021,

          ORDERED that Judge Hammer’s Report and Recommendation dated February 24, 2021,

is ADOPTED and defendant’s motion for sanction ECF No. 14 is DENIED.


                                                        s/ Madeline Cox Arleo__________
                                                        Hon. Madeline Cox Arleo
                                                        United States District Judge
